          4:19-bk-10744 Doc#: 5 Filed: 02/11/19 Entered: 02/11/19 14:59:25 Page 1 of 14


                                       UNITED STATES BANKRUPTCY COURT
                                          EASTERN DISTRICT OF ARKANSAS
                                              LITTLE ROCK DIVISION

Debtor(s) Travis & Kara Young                                                       Case No. 4:19-10744




                                                Arkansas Chapter 13 Plan
                                                    (Local Form 13-1)
___________________________________________________________________________________________________________

 Original Plan              Amended Plan               For an amended plan, all applicable provisions must be repeated
                                                       from the previous plan(s). Provisions may not be incorporated by
                                                       reference from previously filed plan(s).

                                                       List below the sections of the plan that have been changed:
                                                       _________________________________________________________________

                                                       State the reason(s) for the amended plan, including any changes of circumstances
                                                       below. If creditors are to be added, please complete Addendum A as well as file
                                                       any appropriate amended schedules.
                                                       ________________________________________________________________

                                                       ________________________________________________________________

                                                       The Amended Plan is filed:           Before confirmation
                                                                                            After confirmation
 Part 1: Notices
 To Debtor(s): This form sets out options that may be appropriate in some cases, but the presence of an option on the form
               does not indicate that the option is appropriate in your circumstances. Plans that do not comply with local rules
               and judicial rulings may not be confirmable.

                Original plans and amended plans must have matrix(ces) attached or a separate certificate of service should be
                filed to reflect service in compliance Fed. R. Bankr. P. 2002.

 To Creditors: Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read
               this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney,
               you may wish to consult one. If you oppose the plan’s treatment of your claim or any provision of this plan, you or your
               attorney must file a written objection to confirmation with the United States Bankruptcy Court either electronically (if filer
               is approved for electronic filing) or at the following addresses:

                     For Eastern District cases (Batesville, Helena, Jonesboro, Little Rock, or Pine Bluff Divisions):
                      United States Bankruptcy Court, 300 West 2nd Street, Little Rock, AR 72201

                     For Western District cases (El Dorado, Fayetteville, Fort Smith, Harrison, Hot Springs, or Texarkana Divisions):
                      United States Bankruptcy Court, 35 E. Mountain Street, Fayetteville, AR 72701

                The objection should be filed consistent with the following timelines:

                      Original plan filed at the time the petition is filed: Within 14 days after the 341(a) meeting of creditors is
                      concluded.

                      Original plan filed after the petition is filed or amended plan (only if filed prior to the 341(a) meeting): Within
                      the later of 14 days after the 341(a) meeting of creditors is concluded or 21 days after the filing of the plan.

                      Amended plan: Within 21 days after the filing of the amended plan.


              The court may confirm this plan without further notice if no objection to confirmation is timely filed.
        Debtor(s) _____________________________
         4:19-bk-10744                                      Case No.14:59:25
                          Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                             Page 2 of 14

  The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or not the plan
  includes each of the following items. If an item is checked as “Not included” or if both boxes are checked, the provision will
  be ineffective if set out later in the plan.
         A limit on the amount of a secured claim, set out in Section 3.4, which may
   1.1                                                                                            Included        Not included
         result in a partial payment or no payment at all to the secured creditor.
   1.2 Nonstandard plan provisions, set out in Part 8.                                                    Included          Not included

 Part 2: Plan Payments and Length of Plan
  2.1 The debtor(s) will make regular payments to the trustee as follows:
    Inapplicable portions below need not be completed or reproduced.
    Original plan: The debtor(s) will pay $1,375.00 per month to the trustee. The plan length is 60 months.

   The following provision will apply if completed:

             Plan payments will change to $________ per month beginning on ________.
        Amended plan: Plan payments will change to $________ per month beginning on the later of the date of filing of the amended
        plan or ________. The plan length is ________ months.

        The following provision will apply if completed:

             Plan payments will change to $________ per month beginning on ________.
        The debtor(s) will pay all disposable income into the plan for not less than the required plan term, or the applicable commitment
        period, if applicable, unless unsecured creditors are being paid in full (100%). If fewer than 60 months of payments are
        specified, additional monthly payments will be made to the extent necessary to make the payments to creditors specified in this
        plan.
  2.2   Payments shall be made from future income in the following manner:
        Name of debtor Travis Young

                Direct pay of entire plan payment or ________ (portion of payment) per month.


  2.3  Income tax refunds.
           Debtor(s) will retain income tax refunds received during the plan term and have allocated the refunds in the budget.
           Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
       return and will turn over to the trustee all income tax refunds received during the plan term.
          Debtor(s) will treat income tax refunds as described below. The debtor(s) will supply the trustee with a copy of each income
       tax return filed during the plan term within 14 days of filing.
  2.4 Additional payments.
           None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.
           To fund the plan, debtor(s) will make additional payment(s) to the trustee from other sources, as specified below. Describe
       the source, estimated amount, and date of each anticipated payment.
 Part 3: Treatment of Secured Claims
  3 . 1 Adequate Protection Payments.
             None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
             The debtor(s)’ plan payment to the trustee will be allocated to pay adequate protection payments to secured creditors as
         indicated below. The trustee shall be authorized to disburse adequate protection payments upon the filing of an allowed claim
         by the creditor. Preconfirmation adequate protection payments will be made until the plan is confirmed. Postconfirmation
         adequate protection payments will be made until administrative fees are paid (including the initial attorney’s fee). Payment of
         adequate protection payments will be limited to funds available.
                Creditor and last 4                                       Monthly
                                          Collateral                                                   To be paid
           digits of account number                                       payment amount
           Wollemi Acquisitions, 2016 Dodge Ram                           $100                              Preconfirmation
           LLC                                                                                              Postconfirmation
  3 . 2 Maintenance of payments and cure of default (long term-debts, including debts secured by real property that debtor(s)
        intend to retain).
            None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
        3.3 Secured claims excluded from 11 U.S.C. § 506 (non-506 claims).
            None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
            Claims listed in this subsection consist of debts that were:
            (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
            acquired for the personal use of the debtor(s) (“910 car claims”), or
            (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value
            (‘PMSI within one year”).
        The creditors below will retain their liens and secured claims will be paid in full under the plan at the monthly payment and interest
        at the rate stated below. Unless otherwise ordered by the court, the claim amounts listed on a filed and allowed proof of claim will

Arkansas Plan Form - 8/18                                                                                                            Page 2
         Debtor(s) _____________________________
          4:19-bk-10744                                      Case No.14:59:25
                           Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                              Page 3 of 14

        control over any contrary amounts listed below, except as to value, interest rate and monthly payment.
          Creditor and last 4                                               Debt/
                                                           Purchase                           Value of       Interest            Monthly
          digits of account Collateral                                      estimated
                                                           date                               collateral     rate                payment
          number                                                            claim
          Wollemi                  2016 Dodge Ram              Dec 2016         $27,000.00        $26,479.00        5%           $509.52
          Acquisitions,
          LLC
  3.4   Claims for which § 506 valuation is applicable. Request for valuation of security, payment of fully secured claims, and
        modification of undersecured claims.
            None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
        The remainder of this paragraph will be effective only if there is a check in the box “included” in § 1.1.
            The debtor(s) request that the court determine the value of the collateral securing the claims as listed below. For each non-
        governmental secured claim listed below, the debtor(s) state that the value of the collateral securing the claim should be as set
        out in the column headed Value of collateral. For secured claims of governmental units, unless otherwise ordered by the court,
        the value of the collateral securing the claim listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over
        any contrary amount listed below.
        Secured claims will be paid the lesser of the amount of the claim or the value of the collateral with interest at the rate stated
        below. The portion of any allowed claim that exceeds the value will be treated as an unsecured claim under Part 5 of this plan. If
        the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be treated in its entirety
        as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the claim amounts listed on a filed and
        allowed proof of claim will control over any contrary amount listed below, except as to value, interest rate and monthly payment.
        The holder of any claim listed below as having value in the column headed Value of collateral will retain the lien on the property
        interest of the debtor(s) or the estate(s) until the earlier of: (a) payment of the underlying debt determined under nonbankruptcy
        law, or (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the
        creditor.
           Creditor and last 4                                       Debt/                                                       Estimated
                                                     Purchase                          Value      of Interest      Monthly
           digits of account Collateral                              estimated                                                   unsecured
                                                     date                              collateral      rate        payment
           number                                                    claim                                                       amount
          Dept             of    Property at            -          $25,000.00         $25,000.00        10%          $531.18           -
          Finance          &     80    Dublin
          Admin.                 Road and all
                                 personal
                                 property
  3.5  Surrender of collateral.
          None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.
  3.6 Secured claims not provided treatment. In the event that a secured claim is filed and allowed that is not provided treatment in
       the plan, the trustee shall pay such creditor the claim amount without interest after this plan in all other respects has been
       completed.
  Part 4: Treatment of Fees and Priority Claims
  4.1  General.
       Trustee’s fees and all allowed priority claims, including domestic support obligations, will be paid in full without postpetition interest.
  4.2 Trustee’s fees.
       The trustee’s fees are governed by statute and may change during the course of the case.
  4.3 Attorney’s fees.
       The attorney’s fee is subject to approval of the court by separate application. The following has been paid or will be paid if
       approved by the court:
            Amount paid to attorney prior to filing: $0
            Amount to be paid by the trustee:            $3,500.00 + $166.50 mailing cost
            Total fee requested:                         $3,666.50
      Upon confirmation, the attorney shall receive an initial fee as provided in the application and approved by the court from funds
      paid by the debtor(s), after administrative costs have been paid. The remaining fee will be paid at the percentage rate of the total
      disbursed to creditors each month provided in the application approved by the court.

              The initial fee and percentage rate requested in the application are $1,500.00 and 25%, respectively.

4.4 Priority claims other than attorney’s fees and those treated in § 4.5.

        Filed and allowed priority claims (usually tax claims), including without limitation, the following listed below, will be paid in full in
        accordance with 11 U.S.C. § 1322(a)(2), unless otherwise indicated. For claims filed by governmental units, the categorization
        of the claim by the creditor (secured, priority, nonpriority unsecured) and amounts shall control over any contrary amounts unless
        otherwise ordered by the court.
          Creditor                                  Nature of claim (if taxes, specify type and years)              Estimated claim amount
          Commissioner of State Lands               Taxes                                                           $3,388.00

Arkansas Plan Form - 8/18                                                                                                                  Page 3
        Debtor(s) _____________________________
         4:19-bk-10744                                      Case No.14:59:25
                          Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                             Page 4 of 14

          Office of Chil Support Enf              Child Support Arrears                                      $7,500.00

  4.5   Domestic support obligations.
           None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.
        The name(s) and address(es) of the holder of any domestic support obligation are as follows. See 11 U.S.C. §§ 101(14A) and
        1302(b)(6). ***If joint debtors, indicate which debtor has a domestic support obligation.***
          Name and address of holder                 Paid to                                    Name of debtor obligated
         Leslie Ladd                                   Holder                                 Travis Young
         130 Dunn Lane                                 Governmental unit, below
         Bradford, AR 72020
         501-201-0690
        The following domestic support obligation claims are assigned to, owed to, or recoverable by a governmental unit.

          Name and address of the                    Holder of the
                                                                                                 Name of debtor obligated
          governmental unit                          domestic support obligation
          Office of Child Support Enf                Leslie Ladd                                 Travis Young
          2701 East Race Ave.
          Searcy, AR 72143
        Continuing domestic support obligation payment.
           The regular monthly support payment shall be paid by the debtor(s) directly and is included on Schedules I or J.
           The regular domestic support obligation monthly payment of $_______ shall be paid by the trustee as a continuing debt.
         Domestic support obligation arrearage payment.
           The domestic support obligation arrearage claim will be paid by the trustee as listed below. Unless otherwise ordered by the
        court, the arrearage claim amount listed on the filed and allowed proof of claim will control over the total estimated arrearage
        amount listed below.
             Name and address of creditor                                               Total estimated            Monthly arrearage
                                                                                        arrearage amount            payment
Part 5: Treatment of Nonpriority Unsecured Claims
  5.1   Nonpriority unsecured claims.
        Allowed nonpriority unsecured claims shall be paid at least as much as they would receive if the debtor(s) filed a Chapter 7 case.
        Allowed nonpriority unsecured claims shall be paid in full (100%) unless a different treatment is indicated below. For
        above median income debtor(s), the distribution to unsecured creditors includes any disposable income pool (monthly disposable
        income times 60 months) from Form 122C-2, unless the debtor(s) are unable to meet the disposable income pool based on the
        following circumstances: _________________________________________________________________________________
        _____________________________________________________________________________________________________
            A PRORATA dividend, including disposable income pool amounts, if applicable, from funds remaining after payment of all
        other classes of claims; or
            Other. Please specify _____________________________________________.
  5.2   Special nonpriority unsecured claims and other separately classified nonpriority unsecured claims.
            None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
  5.3   Maintenance of payments and cure of any default on nonpriority unsecured claims.
            None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.
        Part 6: Contracts, Leases, Sales and Postpetition Claims
  6.1  Executory Contracts and Unexpired Leases.
           None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
  6.2 Sale of assets.
            None. If “None” is checked, the rest of § 6.2 need not be completed or reproduced.
  6.3 Claims not to be paid by the trustee.
            None. If “None” is checked, the rest of § 6.3 need not be completed or reproduced.
    6.4 Postpetition claims.
           None. If “None” is checked, the rest of § 6.4 need not be completed or reproduced.
           Postpetition claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6) may be added to the plan by the debtor(s) and, if the creditor
       elects to file a proof of claim with respect to the postpetition claim, the claim may be treated as though the claims arose before
       the commencement of the case, to be paid in full or in part through the plan. Upon completion of the case, any unpaid balance
       of such claim may be subject to discharge.
 Part 7: Vesting of Property of the Estate
  7.1   Property of the estate will vest in the debtor(s) upon:
           plan confirmation.
           entry of discharge.
           other: _________________________________________________________
 Part 8: Nonstandard Plan Provisions
           None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
Arkansas Plan Form - 8/18                                                                                                         Page 4
       Debtor(s) _____________________________
        4:19-bk-10744                                      Case No.14:59:25
                         Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                            Page 5 of 14

      Under Bankruptcy Rule 3015.1(c), nonstandard provisions must be set forth below. A nonstandard provision
      is a provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set
      out elsewhere in this plan are ineffective.
  8.1 The following plan provisions will be effective only if there is a check in the box “included” in § 1.2.
 Part 9: Signatures
       By filing this document, the attorney for the debtor(s) or the debtor(s) themselves, if not represented by an
       attorney, certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to
       those contained in plan form used in the Eastern and Western Districts of Arkansas, other than any
       nonstandard provisions included in Part 8.

               /s/ Kent Pray
               _____________________________________                 Date 2/11/19
               Signature of Attorney for Debtor(s)

                                  Addendum A – For Amended Plans

              Listing of Additional Creditors and Claims for Plan Purposes
Note: While additional creditors may be listed on Addendum A, the debtor(s) also must file amended schedules as
appropriate.
A.1    Prepetition Nonpriority Unsecured Claims.
    The following are creditors with prepetition nonpriority unsecured claims that are added to the plan. These creditors
    will be provided treatment as described in Part 5.1 of the plan.
A.2    Postpetition Nonpriority Unsecured Claims.
    The following are creditors with postpetition nonpriority unsecured claims pursuant to 11 U.S.C. §§ 1305 and 1322(b)(6)
    that are added to the plan by the debtor(s). The creditors listed below are entitled to participate in the debtor(s)’
    bankruptcy case at the election of the creditor.
    A creditor may elect to participate in the plan by filing a proof of claim for the postpetition claim. The claim
    will be treated as though the claim arose before the commencement of the case and will be provided treatment
    as described in Part 5.1 of the plan. Upon completion of the plan and case, any unpaid balance of such claim
    may be subject to discharge.




Arkansas Plan Form - 8/18                                                                                           Page 5
        Debtor(s) _____________________________
         4:19-bk-10744                                      Case No.14:59:25
                          Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                             Page 6 of 14


                                 CERTIFICATE OF MAILING
    I, the undersigned, hereby certify that copies of the foregoing notice and attached Plan have been mailed or provided
through ECF to the following:


    Legal Division                      Internal Revenue Service
    Employment Security Div.                PO Box 7346
    P. O. Box 2981                      Philadelphia, PA 19101
    Little Rock, AR 72203

    Legal Division
    Dept. of Finance & Admin.
    P.O. Box 1272
    Little Rock, AR 72203

    U. S. Attorney
    Eastern District
    P. O. Box 1229
    Little Rock, AR 72203

    Joyce Bradley Babin
    Chapter 13 Standing Trustee
    PO Box 8064
    Little Rock, AR 72203-8064
     (ECF)

    Mark T. McCarty
    Chapter 13 Standing Trustee
    P.O. Box 5006
    N. Little Rock, AR 72119-5006
    (ECF)

    Arkansas Department of Finance
    C/o Larry Walther Director
    PO Box 3278
    Little Rock, AR 72203 (1st class mail)

and to all creditors whose names and addresses are set forth below:

Dated: 2/11/19



                        \s\ Kent Pray
                        _________________________
                        Kent Pray, Bar No. 91228
                        Christian W. Frank, Bar No. 01219
                        PRAY LAW FIRM, P.A.
                        P. O. Box 94224
                        N. Little Rock, AR 72190
                        (501) 771-7733




Arkansas Plan Form - 8/18                                                                                           Page 6
       Debtor(s) _____________________________
        4:19-bk-10744                                      Case No.14:59:25
                         Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                            Page 7 of 14


                               1st Cons Bank-Spiegel Card
                               c/o ARA Inc
                               PO Box 5002
                               Villa Park, IL 60181
                               Acadian Ambulance Svcs
                               PO Box 92970
                               Lafayette, LA 70509
                               ADT Security Services
                               PO Box 650485
                               Dallas, TX 75265
                               ADT Security Systems Inc.
                               c/o Tate & Kirklin Assoc.
                               2810 Southampton Rd.
                               Philadelphia, PA 19154
                               Anesthesia & Pain Mgmt PA
                               c/o Economic Recovery Consulta
                               PO Box 200
                               Searcy, AR 72145
                               AOL
                               PO Box 60018
                               Tampa, FL 33660
                               AR Phys Mgmt
                               701 N University Ave
                               Ste 201
                               Little Rock, AR 72205
                               ARcare
                               PO Box 497
                               Augusta, AR 72006
                               Ark State Land Commissioner
                               109 State Capital
                               Little Rock, AR 72201
                               Arkansas Children's Hospital
                               PO Box 8088
                               Little Rock, AR 72203
                               Arkansas Department of Finance
                               C/o Larry Walther Director
                               PO Box 3278
                               Little Rock, AR 72203
                               Arkansas Dept Finance & Admin
                               PO Box 3628
                               Little Rock, AR 72203




Arkansas Plan Form - 8/18                                                                  Page 7
       Debtor(s) _____________________________
        4:19-bk-10744                                      Case No.14:59:25
                         Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                            Page 8 of 14


                               Arkansas Family Eyecare/Searcy
                               1225 W Beebe Capps Expressway
                               Searcy, AR 72143
                               Arkansas Heart Hosp
                               PO Box 664
                               Lowell, AR 72745
                               Arkansas Specialty Care Center
                               PO Box 700
                               Lowell, AR 72745
                               AT&T Mobility
                               c/o Credence Resource Mgmt
                               PO Box 2390
                               Southgate, MI 48195
                               ATT Wireline
                               c/o Enhanced Recovery Co
                               PO Box 57547
                               Jacksonville, FL 32241
                               Baptist Memorial Hosp-Tipton
                               PO Box 409977
                               Atlanta, GA 30384
                               Boston Heart Diagnostics
                               175 Crossing Blvd/Ste 550
                               Framingham, MA 01702
                               CBE Group
                               1309 Technology Pkwy
                               Cedar Falls, IA 50613
                               Centerpoint Energy
                               PO Box 4583
                               Houston, TX 77210-4583
                               Charter Communications
                               c/o Sunrise Credit Services
                               PO Box 9100
                               Farmingdale, NY 11735
                               Comcast Cable
                               c/o CMI
                               4200 International Pkwy
                               Carrollton, TX 75007
                               Commissioner of State Lands
                               109 State Capitol
                               Little Rock, AR 72201
                               ConServe
                               200 CrossKeys Ofc Park
                               Fairport, NY 14450

Arkansas Plan Form - 8/18                                                                  Page 8
       Debtor(s) _____________________________
        4:19-bk-10744                                      Case No.14:59:25
                         Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                            Page 9 of 14


                               CUMG
                               PO Box 251508
                               Little Rock, AR 72225-1508
                               Department of Finance & Admin
                               Individual Income Tax Section
                               P.O. Box 3628
                               Little Rock, AR 72203-3628
                               Dept of Ed/Navient
                               PO Box 9635
                               Wilkes Barre, PA 18773
                               Diversified Consultants
                               PO Box 551268
                               Jacksonville, FL 32255
                               E C Tancinco MD c/o MSCB
                               P.O. Box 1567
                               Paris, TN 38242
                               Economic Rec Cons
                               Fam Practice Ass/Searcy MedCtr
                               c/o James G Petty Jr
                               PO Box 1503
                               Searcy, AR 72145
                               Economic Rec Cons
                               PO Box 200
                               Searcy, AR 72145
                               Emergency Coverage Corp
                               PO Box 740023
                               Cincinnati, OH 45274
                               Enhanced Recovery Co.
                               P O Box 57547
                               Jacksonville, FL 32241
                               Entergy AR
                               c/o Convergent Outsourcing
                               PO Box 9004
                               Renton, WA 98057
                               Family Practice Assoc
                               3130 E Race/Ste 100
                               Searcy, AR 72143
                               Finger Hut/Webbank
                               PO Box 166
                               Newark, NJ 07101-0166
                               FMOLHS
                               PO Box 677963
                               Dallas, TX 75267

Arkansas Plan Form - 8/18                                                                  Page 9
       Debtor(s) _____________________________
        4:19-bk-10744                                     Case No.
                        Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                  14:59:25 Page 10 of 14


                               GMAC
                               PO Box 380903
                               Minneapolis, MN 55438
                               Hilco Receivables
                               c/o Hosto/Buchan
                               PO Box 3397
                               Little Rock, AR 72203
                               IRS
                               PO Box 7346
                               Philadelphia, PA 19101-7346
                               John Gibson Auto Sales
                               1439 Airport Rd
                               Hot Springs National, AR 71913-7955
                               Judsonia Water & Sewer
                               PO Box 580
                               Judsonia, AR 72081
                               Lab Corp of America
                               PO Box 2240
                               Burlington, NC 27216-2240
                               Lab of Path
                               c/o Economic Rec Cons
                               PO Box 200
                               Searcy, AR 72145
                               Leslie Ladd
                               130 Dunn Ln
                               Bradford, AR 72020
                               Literary Guild
                               C/O RJM ACQ
                               575 Underhill Blvd
                               Ste 2
                               Syosset, NY 11791
                               Logan County Tax Collector
                               25 Walnut St.
                               Paris, AR 72855
                               LVNV Funding
                               c/o Cap Mgmt Svcs
                               698 1/2 So Ogden St
                               Buffalo, NY 14206
                               Marcus D O'Brien MD
                               c/o PCM
                               PO Box 4037
                               Jonesboro, AR 72403



Arkansas Plan Form - 8/18                                                                  Page 10
       Debtor(s) _____________________________
        4:19-bk-10744                                     Case No.
                        Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                  14:59:25 Page 11 of 14


                               McCrory Family Clinic
                               908 Edmonds Avenue
                               Mc Crory, AR 72101
                               Mel Collazo DDS MS PA
                               11811 Hinson Rd/Ste 100
                               Little Rock, AR 72212
                               Memorial Med Ctr
                               PO Box 25
                               Port Lavaca, TX 77979
                               Midsouth Imaging and Thera
                               5706 Stage Rd/Ste 212
                               Memphis, TN 38134
                               Mt Pleasant Baptist Academy
                               559 Clay Rd
                               Searcy, AR 72143
                               Newport News/Asset Accept
                               c/o First National Coll Bur
                               610 Waltham Way
                               Sparks, NV 89434
                               Office of Chil Support Enf
                               2701 East Race Avenue
                               Searcy, AR 72143
                               Path Group Labs
                               c/o Front-Arnett Co
                               PO Box 198988
                               Nashville, TN 37219
                               PathGroup
                               PO Box 740858
                               Cincinnati, OH 45274
                               PathGroup
                               PO Box 530814
                               Atlanta, GA 30353
                               PCM
                               PO Box 4037
                               Jonesboro, AR 72403-4037
                               Plaza Recovery Inc
                               5800 No Course Dr
                               Houston, TX 77072
                               Progressive Direct Ins
                               c/o Caine & Weiner
                               PO Box 5010
                               Woodland Hills, CA 91365


Arkansas Plan Form - 8/18                                                                  Page 11
       Debtor(s) _____________________________
        4:19-bk-10744                                     Case No.
                        Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                  14:59:25 Page 12 of 14


                               Progressive Leasing
                               PO Box 413110
                               Salt Lake City, UT 84141
                               RAC Acceptance
                               5501 Headquaters Drive
                               Plano, TX 75024
                               Radiology Assoc
                               PO Box 8801
                               Little Rock, AR 72231
                               Radiology Assoc
                               c/o Economic Recovery
                               PO Box 200
                               Searcy, AR 72145
                               Receivable Management
                               PO Box 128
                               Arlington, TX 76004
                               Regions Bank
                               c/o Plaza Recovery
                               PO Box 2769
                               New York, NY 10116
                               Robert M Abney
                               PO Box 246
                               Des Arc, AR 72040
                               RPM
                               PO Box 1548
                               Lynnwood, WA 98046
                               Searcy Med Center
                               2900 Hawkins Dr
                               Searcy, AR 72143
                               Searcy Med Ctr Blue
                               c/o Economic Recovery Cons Inc
                               PO Box 200
                               Searcy, AR 72145
                               Searcy Med Ctr Fustke
                               c/o Economic Rec Cons
                               PO Box 200
                               Searcy, AR 72145

                               Sherwood Urgent Care
                               c/o NCO Financial
                               PO Box 15372
                               Wilmington, DE 19850



Arkansas Plan Form - 8/18                                                                  Page 12
       Debtor(s) _____________________________
        4:19-bk-10744                                     Case No.
                        Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                  14:59:25 Page 13 of 14


                               Sherwood Womens Care
                               1432 West Braden St. Suite B
                               Jacksonville, AR 72076
                               Spectrum
                               4145 S Falkenburg Rd
                               Riverview, FL 33579
                               The Lab of Path, PA
                               1915 W. Beebe Capps Expy
                               Searcy, AR 72143-5012
                               Thibodaux Regional Med Ctr
                               PO Box 1118
                               Thibodaux, LA 70302
                               Tipton ER
                               c/o Wakefield & Assoc
                               7005 Middlebrook Pike
                               Knoxville, TN 37909
                               Transworld Systems, Inc.
                               PO Box 17205
                               Wilmington, DE 19850-7205
                               Tri-Star Event Photo
                               PO Box 131540
                               Carlsbad, CA 92013
                               Unity Health After Hours Clini
                               2900 Hawkins Dr
                               Searcy, AR 72143
                               Unity Health WCMC
                               c/o Economic Recovery Consult
                               P O Box 200
                               Searcy, AR 72145-0200
                               Unity Health/WCMC
                               PO Box 1
                               Searcy, AR 72145
                               US Asset Mgmt Inc
                               c/o EOS CCA
                               700 Longwater Dr
                               Norwell, MA 02061
                               US Dept of Ed
                               PO Box 740351
                               Atlanta, GA 30374
                               Verizon Wireless
                               c/o Jefferson Cap Sys
                               16 McLeland Rd
                               Saint Cloud, MN 56303

Arkansas Plan Form - 8/18                                                                  Page 13
       Debtor(s) _____________________________
        4:19-bk-10744                                     Case No.
                        Doc#: 5 Filed: 02/11/19 Entered: 02/11/19  _______________
                                                                  14:59:25 Page 14 of 14


                               Verizon Wireless Southeast
                               PO Box 26055
                               Minneapolis, MN 55426
                               White County Tax Collector
                               115 West Arch
                               Searcy, AR 72143
                               White River Reference Lab
                               c/o PCM
                               PO Box 4037
                               Jonesboro, AR 72403
                               William H Nevins MD
                               PO Box 1054
                               Searcy, AR 72143
                               Windstream
                               c/o Allied Interstate
                               PO Box 4000
                               Warrenton, VA 20188
                               Wollemi Acquisitions, LLC
                               4515 N Santa Fe Ave
                               Oklahoma City, OK 73118




Arkansas Plan Form - 8/18                                                                  Page 14
